DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 3, the phrase “a predefined threshold,.” Should be changed to - -a predefined threshold.-- .  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,206,630. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 1 of the present invention. 
Claims 2, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,206,630 recites all of the limitations in claims 2, 11, and 20 of the present invention. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 3 of the present invention. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 4 of the present invention. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 5 of the present invention. 
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 6 of the present invention. 
Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,206,630 recites all of the limitations in claims 7 and 16 of the present invention. 
Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,206,630 recites all of the limitations in claims 8 and 17 of the present invention. 
Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,206,630 recites all of the limitations in claims 9 and 18 of the present invention. 
Claims 10 and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,206,630 recites all of the limitations in claims 10 and 19 of the present invention. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 12 of the present invention. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 13 of the present invention. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 14 of the present invention. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,206,630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,206,630 recites all of the limitations in claim 15 of the present invention. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derenne (US 2012/0075464).
Regarding claim 1, Derenne discloses a method of assessing the risk of a human being falling, comprising:
	providing a central sever system 24, 32 (paragraph 50);
	providing a plurality of sensors 22 communicatively coupled to said central server system (par. 48), said plurality of sensors including a depth sensor (p. 46);
	at least one sensor in said plurality of sensors 22  detecting said human being attempting to exit a bed in which said human being is resting (p. 126); 
	receiving at said central server system from said plurality of sensors data about said human being gathered by said plurality of sensors (p. 48), said received data including an indication of said detected attempt of said human being to exit said bed and a bed exit procedure of said human being (p. 126, 124);
	said central server system determining a fall risk for said human being based at least in part on said bed exit procedure (p. 126).
Regarding claim 2, Derenne discloses wherein said depth sensor is an infrared camera (p. 48).
Regarding claim 3, Derenne discloses wherein said received data also includes at least one of: a sit-ta- stand time, a gait (p. 140), a duration of bed occupancy, whether said human being is undergoing intravenous therapy, or whether said human being is using an assisting device (p. 140). 
Regarding claim 4, Derenne discloses providing an electronic medical records database 50, 34, communicatively coupled to said central computer Server (p. 52, 54); said central server system identifying in said electronic medical records database 50, 34, an electronic medical record for said human being, said identifying based at least in part on said received data (p. 52, 54); and in said determining step, said central server system determining said fall risk for said human being further based at least in part on medical information about said human being in said identified electronic medical record (p. 86, 87). 
Regarding claim 5, Derenne discloses said central server system causing to be stored a non-transitory computer-readable medium a data record of said determined fall risk (p. 52, 54, 87, 128).
Regarding claim 6, Derenne discloses receiving at said central server system from said plurality of sensors additional data about said human being gathered by said plurality of sensors (p. 47, 150); said central server system determining a second fall risk for said human being based at least in part on said additional data (p. 128). 
Regarding claim 7, Derenne discloses providing a monitoring computer system 38 communicatively coupled to said central computer Server (figures 1-2); said central computer server transmitting to said monitoring computer system 38 an indication of said determined fall risk (p. 143);
	said monitoring computer system displaying said transmitted indication of said determined fall risk (p. 126).
Regarding claim 8, Derenne discloses wherein said monitoring computer system is a desktop computer system of a nurse station in a medical facility (p. 126, 143). 
Regarding claim 9, Derenne discloses wherein said monitoring computer is a mobile device (p. 126).
Regarding claim 10, Derenne discloses if said determined fall risk is above a predefined threshold, said central computer server causing a fall risk alert to be provided to said human being (p. 126).
Regarding claim 11, Derenne discloses wherein said bed exit procedure is based on data sensed by said depth camera 22 (p. 48, 126).
Regarding claim 12, Derenne discloses a system for assessing the risk of a human being falling, comprising:
	a plurality of sensors 22, said plurality of sensors including at least one depth sensor (p. 48);
	a central sever system 24, 32, communicatively coupled to said plurality of sensors (p. 48), said central server system comprising a microprocessor  (p. 50) and a non-transitory computer-readable medium having computer-executable program instructions thereon which, when executed by said microprocessor (p. 50), cause said central server to perform the steps of:
	receiving at said central server system from said plurality of sensors data about said human being gathered by said plurality of sensors (p. 48), said received data including an indication of an attempt of said human being to exit said bed and a bed exit procedure of said human being (p. 124, 126); and 
determining a fall risk for said human being based at least in part on said bed exit procedure (p. 126). 
Regarding claim 13, Derenne discloses wherein said depth sensor is an infrared camera 22 (p. 48).
Regarding claim 14, Derenne discloses wherein said received data also includes at least one of a sit-to-stand time, a gait (p. 140), a duration of bed occupancy, whether said human being is undergoing intravenous therapy, or whether said human being is using an assisting device (p. 140).
Regarding claim 15, Derenne discloses an electronic medical records database  50, 34, communicatively coupled to said central computer server (p. 52, 54); said central server system identifying in said electronic medical records database 50, 34, an electronic medical record for said human being, said identifying based at least in part on said received data (p. 52, 54); and said central server system determining said fall risk for said human being further based at least in part on medical information about said human being in said identified electronic medical record (p. 86, 87).
Regarding claim 16, Derenne discloses a monitoring computer system 38 communicatively coupled to said central computer server (figures 1-2); said central computer server transmitting to said monitoring computer system 38 an indication of said determined fall risk (p. 143); said monitoring computer system displaying said transmitted indication of said determined fall risk (p. 126).
Regarding claim 17, Derenne discloses wherein said monitoring computer system is a desktop computer system of a nurse station in a medical facility (p. 126, 143).
Regarding claim 18, Derenne discloses wherein said monitoring computer is a mobile device (p. 126). 
Regarding claim 19, Derenne discloses said central computer server causing a fall risk alert to be provided to said human being only if sand determined fall risk is above a predefined threshold (p. 126).
Regarding claim 20, Derenne discloses wherein said bed exit procedure is based on data sensed by said depth camera 22 (p. 48, 126). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bechtel, Wernevi, and Kostic disclose patient monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 23, 2022